Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Provides Q4 2009 Update of Operations Underground Operations Met 2009 Plan, + 53% Growth Over 2008; Establishes 2010 Production Guidance of 200,000 - 217,000 oz, 29-40% Above 2009 CONCORD, NH, Jan. 19 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE, JAG.NT: TSX) provided a summary today of its preliminary Q4 2009 operating performance. All figures are in U.S. dollars unless otherwise indicated. See recent operating highlights below. << Consolidated Operations (Turmalina, Paciencia and Sabara) - In Q4 2009, the Company produced 39,890 ounces of gold at an average cash operating cost of $539 per ounce compared to 37,916 ounces at an average cash operating cost of $396 per ounce during the same period last year, a production increase of 5%. A sharp rise in the Brazilian real vs. the US dollar accounted for over one-half of the increase in average cash operating costs over average cash operating costs reported in Q4 2008, while lower grades at Turmalina accounted for the balance. Q4 2009 production was below expectations and cash operating costs were above management's expectations for the quarter due primarily to lower than anticipated grades at the Turmalina operation (see below). - For the fiscal year ended December 31, 2009, Jaguar produced 155,102 ounces of gold at an average cash operating cost of $468 per ounce compared to 115,348 ounces at an average cash operating cost of $429 per ounce for 2008, a production increase of 34%. - Jaguar's initial 2009 gold production plan, established in late-2008, targeted 2009 gold production of between 165,000 to 175,000 ounces, which included 20,000 ounces for the Sabara operation. However, in 2009 the Sabara operation was idled for eight months and only produced 6,460 ounces compared to 18,199 ounces produced in 2008. This resulted in a shortfall of overall production as compared to the Company's production plan. Excluding the Sabara (heap leach) operation, Jaguar's 2009 gold production from its sulfide operations (Turmalina and Paciencia) totaled 148,642 ounces, well within the range expected by management for these two operations, and represented an increase of 53% as compared to 97,149 ounces in 2008. - Excluding the 1,408 ounces of gold produced at Sabara in Q3 2009 (July only), the Company's Q4 2009 gold output was 288 ounces below Q3 2009 production, or by 0.7%. A discussion of Q4 2009 production for each operation is presented below. - After completing a review of the Sabara operation in early-January, management intends to classify its Sabara facility as a Discontinued Operation in 2010 and record a charge to Q4 2009 earnings of approximately $3.4 million. The Company is considering its alternatives with respect to Sabara, which could include, among other things, seeking a buyer for the operation along with the oxide mineral concessions that can supply that processing facility. - Q4 2009 gold sales rose to 35,944 ounces at an average price of $1,099 per ounce compared to Q4 2008 gold sales of 35,138 ounces at an average price of $793 per ounce. The Company had additional in- process inventory of approximately 5,500 ounces at the end of December, which will move into sales in Q1 2010. - Underground mine development at Jaguar's operations in the Iron Quadrangle during Q4 2009 reached an all-time high of 4.5 km in a quarter, bringing year-to-date development to 14.9 km, 24% above planned, and total in-place development to nearly 45 km. This amount of development will strengthen the Company's ability to convert resources into reserves on-schedule, as well as provide at least 18 months of advanced mine access. >> Turmalina Operations In Q4 2009, Turmalina produced 21,184 ounces of gold at an average cash operating cost of $523 per ounce compared to 19,987 ounces at an average cash operating cost of $330 per ounce in Q4 2008. The stronger Brazilian real against the US dollar, as well as lower feed grades into the mill, accounted for the increase in costs. Management has implemented a program to prevent the cause of lower feed grades. For FY 2009, Turmalina produced 82,070 ounces of gold at an average cash operating cost of $424 per ounce compared to 72,785 ounces at an average cash operating cost of $364 per ounce in FY 2008. << The following was achieved at Turmalina during Q4 2009: - Mine production totaled 179,783 tonnes of ore at an average run-of- mine ("ROM") grade of 4.34 grams per tonne compared to 126,777 tonnes of ore at an average ROM grade of 6.01 grams per tonne in Q4 2008. Grades and tonnage into the mill were impacted by significantly above normal rainfall. The mine plan sequencing included surface mining at a high-grade oxide zone at the D ore body, which was shut down during much of Q4 2009. The overall production plan for Q4 2009 called for a sizeable contribution from the oxides at the D ore body, which is blended with sulfide ore from the underground operations. To maintain tonnage into the mill, lower grade development ore held in the stockpile was used to offset the loss of the high-grade D ore body. This situation gave rise to the lower ROM grades into the mill, lower gold output than planned and the higher cash operating costs posted in Q4 2009. - Ore processed through the mill totaled 178,609 tonnes at an average feed grade of 3.93 grams per tonne compared to 128,438 tonnes at an average feed grade of 5.93 grams per tonne in Q4 2008 and 153,324 tonnes at an average grade of 5.27 grams per tonne in Q3 2009. The higher mill throughput is attributed to the recently completed mill expansion at Turmalina where operations are slightly exceeding the design capacity. - For FY 2009, ore processed through the mill totaled 587,949 tonnes at an average feed grade of 4.81 grams per tonne compared to 480,814 tonnes at an average feed grade of 5.46 grams per tonne. - The plant recovery rate averaged 89% in Q4 and for FY 2009, up slightly from 88% in FY 2008. - Mine development totaled 1.29 km in Q4 and 5.0 km for FY 2009. - Management believes that installed underground development within the Turmalina mine is adequate to achieve the mine plan for a period of 18 months. >> Paciencia Operations In Q4 2009, Paciencia produced 18,707 ounces of gold at an average cash operating cost of $556 per ounce compared to 13,423 ounces at an average cash operating cost of $413 per ounce during Q4 2008. The stronger Brazilian real (R$1.74 per $1.0 in Q4 2009 vs. R$2.28 per $1.0 in Q4 2008) accounted for two-thirds of the increase in average cash operating costs in Q4 2009 from the prior year. For FY 2009, Paciencia produced 66,671 ounces of gold at an average cash operating cost of $502 per ounce compared to gold production of 24,364 ounces at an average cash operating cost of $443 per ounce in FY 2008, the inaugural year for operations at Paciencia. << The following was achieved at Paciencia during Q4 2009: - Consolidated ore production totaled 188,021 tonnes at an average ROM grade of 3.70 grams per tonne compared to 114,785 tonnes at an average ROM grade 3.29 grams per tonne in Q4 2008. - Ore processed through the mill totaled 178,479 tonnes with an average feed grade of 3.41 grams per tonne compared to 146,666 tonnes with an average feed grade of 3.43 grams per tonne in Q4 2008. For FY 2009, ore into the mill at Paciencia totaled 645,556 tonnes at an average feed grade of 3.42 grams per tonne. - The plant recovery rate averaged 93% in Q4 2009, ahead of plan, and FY 2009 compared to 92% in Q4 2008 and FY 2008. - Mine development in Q4 2009 totaled 2.5 km and 8.7 km for FY 2009. >> Sabara Operations The Company continued to leave the Sabara operation idle during Q4 2009 given the heavy rainfall and supply sources of oxide ore available for leaching. No ore was produced or shipped to the plant during Q4 2009. Jaguar intends to classify the non-core Sabara facility as a Discontinued Operation in 2010, which will result in a charge against earnings of approximately $3.4 million in Q4 2009. Management continues to assess the alternatives with respect to the Sabara facility. These alternatives include seeking a buyer for the equipment or relocating the leaching plant to a new site which has considerable oxide resources. Caete Project Construction of Jaguar's new Caete Project is on-schedule for completion in April 2010. Photos of the construction progress will be presented at the Company's Analyst Meeting, which is being held today, January 19th in Toronto.
